Pope, Judge.
The circumstances of this case are indistinguishable from those set forth in Pickens County v. Darnell, 142 Ga. App. 281 (235 SE2d 677) (1977). “Under the mandate of the Constitution, that private property cannot be taken or damaged for public use without first paying just and adequate compensation to the owner, the payment of the amount of a jury verdict in excess of the prior appraisal by assessors, or special master, is a condition precedent to a valid appeal from such verdict and the judgment based thereon.” City of Gainesville v. Loggins, 224 Ga. 114 (160 SE2d 374) (1968). Since that condition was not met, this appeal must be dismissed. Pickens County v. Darnell, supra; City of Douglas v. Carson, 118 Ga. App. 29 (162 SE2d 745) (1968).

Appeal dismissed.


Quillian, C. J., and McMurray, P. J., concur.

Lenwood A. Jackson, for appellant.
David H. Flint, for appellees.